99 S.W.3d 494 (2003)
STATE of Missouri, Respondent,
v.
Ecclesiastes M.D. MATTHEWS, Appellant.
No. ED 80823.
Missouri Court of Appeals, Eastern District, Division Three.
March 11, 2003.
Rosalyn Koch, Assistant State Public Defender, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Karen L. Kramer, Jefferson City, MO, for Respondent.
Before MARY R. RUSSELL, P.J., CLIFFORD H. AHRENS and BOOKER T. SHAW, JJ.

ORDER
PER CURIAM.
Appellant Ecclesiastes Matthews ("Matthews") appeals from the trial court's judgment entered upon his conviction by a jury of two counts of sale of a controlled substance, in violation of Section 195.211, RSMo 2000. Matthews was sentenced as a prior drug offender to two consecutive twenty-five year terms of imprisonment.
Matthews argues the trial court erred in: (1) sustaining the state's objection to his cross-examination of one of the state's witnesses regarding the disposition of charges against him; (2) limiting the cross-examination of one of the state's witnesses regarding his alleged bias against him; and (3) having a personal conversation with one of the state's witnesses in front of the jury.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 30.25(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).